                                                                                      FILED
                                                                             2021 Mar-23 AM 09:28
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF ALABAMA
                         (MIDDLE DIVISION)

CAROL GUY, as representative of the        )
ESTATE of STEVEN MULLINS,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) Case No.: 4:21-cv-00264-SGC
                                           )
JEFFERSON DUNN, et al.                     )
                                           )
      Defendants.                          )


                           NOTICE OF APPEARANCE

      COMES NOW W. Jackson Britton, of the law firm CAPELL & HOWARD, P.C.,

and files his notice of appearance as counsel of record for Defendants Gwendolyn

Givens, Gary Malone, Kevin White, Carla Graham, Neketris Estelle, Tanya Ary and

LaTonya Scott. Undersigned counsel requests that he be served with copies of all

notices, orders, reports, notices of hearings, motions and any and all papers and

pleadings filed in this matter.

      Respectfully submitted this 23rd day of March 2021.


                                     /s/ W. Jackson Britton
                                     W. JACKSON BRITTON (ASB-8252-K46-Y)
                                     ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                     C. RICHARD HILL, JR. (ASB-0773-L72C)
                                     JAMES N. WALTER, JR. (ASB-2722-R68J)




                                       1
                                        Attorneys for Defendants Gwendolyn
                                        Givens, Gary Malone, Kevin White, Carla
                                        Graham, Neketris Estelle, Tanya Ary and
                                        LaTonya Scott



OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
P.O. Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8017
Facsimile:(334) 241-8217
Email: bob.northcutt@chlaw.com
      jimmy.walter@chlaw.com
      rick.hill@chlaw.com
      jackson.britton@chlaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of March, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record (and by U.S. Mail to non-CM/ECF
participants) as indicated below:

Ruth M. Brown                                  Anil A. Mujumdar
Megan Pierce                                   Dagney Johnson Law Group
LOEVY & LOEVY                                  2170 Highland Avenue, Suite 250
311 N. Aberdeen, 3d Floor                      Birmingham, AL 35205
Chicago, IL 60607                              anil@dagneylaw.com
ruth@loevy.com
megan@loevy.com



                                        /s/ W. Jackson Britton
                                        OF COUNSEL


                                           2
